Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rule 1.132 Declaration
The Declaration under 37 CFR 1.132 filed 2/16/2021 is insufficient to overcome the rejection of claims 64-68 and 74-76 based upon Lindberg in view of Metzger and Carlson as set forth in the last Office action because:  The claims are not commensurate in scope with the evidence.
The Declaration under 37 CFR 1.132 filed 2/16/2021 is sufficient to overcome the rejection of claim 64-66, 68 and 71 based upon Lindberg in view of Metzger and Carlson.
The evidence as presented shows that the knit fabrics must contain elastane in an amounts of 6-13% and the woven fabrics must be a satin weave of four over or three over or a weave with a carbon filament to achieve BOTH conditions of 4L, low friction in all directions when the knit ribbing is 90 degree to the four over, three over or carbon filaments and when then knit ribbing is parallel to the weave with four over or three over or carbon filaments, the friction is high in one of the lateral or longitudinal and low in the other of lateral or longitudinal directions.
The declaration overcomes the rejections over claims 64-66, 68 and 71.
The Declaration under 37 CFR 1.132 filed 2/16/2021 is insufficient to overcome the rejection of claims 74-76, 79 and 82-86 based upon Lindberg in view of Metzger and Carlson as set forth in the last Office action because:  The claims are not . 
The evidence is persuasive to show that combinations of the fabrics have unexpected results for the following combinations noted below which encompasses 6% to 13% spandex knit and weave options.  
1) 87%/13% polyester/spandex jersey knit and weave fabrics of satin of 83% polyester and 17% cotton with a four over yarn or three over yarn or a 100% polyester taffeta with a carbon fiber thread when the ribbing is orthogonal to the weave fabrics to provide low friction in all directions and ribbing parallel to weave fabric with 2L -2H (low friction in one of lateral or longitudinal and high friction in the other of lateral or longitudinal).
2) 85%/15% nylon/spandex and weave fabrics of satin of 83% polyester and 17% cotton for the 4L and 2L*-2H conditions.
3) 47% nylon, 47% polyester, 6% elastane jersey knit and satin weave or 100% polyester with carbon thread for the 4L and 2L-2H directions.
4) 92% polyester and 8% elastane jersey and the satin or 100% polyester taffeta with carbon fiber thread for the 4L and 2L-2H and 2L*-2H and 4L for the second side of the fabrics.
The declaration overcomes the rejections over claims 64-66, 68 and 71.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks clear description of the following claim terms:
Asperities Vector
The specification defines the term “Asperities Vector”.  Applicant describes an interlock knit which does not have ribbing or any apparent directionality and has an asperities vectors. 
The specification defines the terms “Asperities Vector” however the definition is not clear.
Asperities vector defined in specification as follows:
20A vector aligned with the direction of movement of a plain weave fabric or a knit fabric giving the lowest friction. The asperities vector is used when there are no macroscopic differences in the weave or knit but are microscopic differences in the weave or knit.

A microscopic difference is a weave or knit is a relative description and the definition of an asperities vector is not clear.  The claims lack clear antecedent basis for the claimed terms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 82 and dependent claims 83 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 82 recites the limitation "asperities vector”.  The specification defines “asperities vector” as a vector aligned with the direction of movement of a plain weave or a knit fabric giving the lowest friction.  The claimed term is indefinite as it is not clear what an asperities vector is.  The dictionary does not provide any definitions related to fabrics or friction.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 74, 75 and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg (US 5,787,523) in view of Metzger (US 2008/0121305) and Carlson et al (US 2011/0167532) and in further view of Michel (US 2005/0176324).
Lindberg is directed to a patient sliding sheet with liquid absorbing layer (Title). The invention pertains to a low friction bed sheet. The low friction bed sheet includes at least a low friction surface comprising a material with low friction and adjacent to the low friction surface are high friction surfaces comprising materials with high friction (ABST). 
Lindberg teaches a low friction portion of a sheet and a high friction portion of a sheet.   Lindberg teaches the low friction bed sheet is made in one piece by simultaneous weaving of warp thread with low friction (for instance polyester) and warp thread with high friction (for example cotton) in such a way that a low friction surface 4 which is slippery in the sideways direction is placed as a middle piece in the same piece with the high friction are placed on two or four sides of the low friction surface. The transition zones 8 between the low friction and high friction surfaces and also the side parts can possibly be made by "double weaving" to make a slip stop edge corresponding to the overlapping hem 7 according to FIG. 1. A further potential of this production method is that the transition zones 8 can be made of special high friction warp thread on the upper or lower side as desired (col. 6, lines 4-21).
Lindberg teaches the low and high friction areas of the sheet are woven and that the low friction area of the woven sheet have a low friction warp yarn (polyester) in the 
Lindberg teaches a woven sheet with a low friction portion and a high friction portion which are equated with the first second and the second section.
Lindberg differs and does not teach a three over and one under or four over and one under weave fabric.
Metzger is directed to low friction fabric.  Metzger teaches a low friction fabric constructed of a first layer of woven polyester fibers with an upper and lower woven surface attached to an adjacent second layer of the same weave of polyester or similar fibers.  The fabrics are oriented 90 degree angle to one another (ABST).  
Metzger teaches the inventive reduced friction cloth uses a different weave and two different types of yarn to achieve its smooth side and its rough side. The warp yarn is a very straight yarn and the weft yarn being a low twist yarn. The weft travels over four and under one in the weaving pattern, although again, different weaves are possible and the use of other weaves would be obvious to those skilled in the art. This weave allows for much more surface area of the filling yarn to be exposed. The orientation of this surface is what produces the different properties. When the material is placed back upon itself or aligned so the weft fibers are parallel to each other, the material has a high coefficient of friction. Coefficients of friction are correspondingly reduced as the angular orientation of the fibers approaches 90 degrees between layers. Maximum reduction in friction was measured at an orientation of substantially 90 degrees [0037]. Metzger shows the weave pattern in Fig. 3. 


    PNG
    media_image1.png
    173
    351
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the weave pattern and 90 degree orientation as claimed motivated to produce a fabric to fabric interface with reduced friction.
Lindberg in view of Metzger differ and do not teach a combination with a knit fabric.
Carlson teaches a knit fabric comprised of two layers of knit where each knit layer has a first side and a second side.  As Carlson teaches the knit fabric is a tricot knit with ribs on one side. Carlson teaches when the rib layers are oriented at 90 degrees, the coefficient is reduced.  Carlson does not teach a jersey or a pique knit.  Carlson teaches ribbing and as a jersey or pique knit also comprises ribbing, the tricot ribbing of Carlson is equated with the jersey or pique ribbing.  Carlson teaches the addition of spandex for elasticity, for examples the fabric consists of 15% 140 denier spandex.  Spandex is equated with elastane [0020].  
The prior art teaches: 
a sheet with a low friction section and a high friction section (Lindberg) 
woven fabrics with long floats provides a low friction when combined with the same long float weave at 90 degrees and a high friction direction when the floats are aligned (Metzger)
knit fabric that have a low friction when the directionality is along the length of the ribs oriented 90 degrees and high friction when the ribs are aligned (Carlson).
Therefore it would have been obvious to combine the fabrics as claimed motivated to produce a combination that has a low friction combination area and a high friction combination area.  The prior art teaches that fabrics with floats or ribs have high friction when combined in the same direction of the ribs or floats and low friction when oriented at 90 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date to orient the fabrics 90 degrees or parallel to the direction the woven floats and ribs of the knit motivated to achieve low and high friction properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed combination of woven and knit fabric motivated to employ the techniques taught in the prior art of combining fabrics with directionality (long floats, ribbing) and the results would have been predicable to increase or decrease the friction between the fabrics.
Lindberg, Metzger and Carlson differ and do not teach a kit with a woven fabric and knit fabric as claimed.  Lindberg is directed to a patient sliding sheet with liquid absorbing layer (Title). The invention pertains to a low friction bed sheet. The low friction bed sheet includes at least a low friction surface comprising a material with low friction 
Carlson teaches using spandex fibers in the knit fabrics but differs and does not teach the percentage of elastane.  
Michel is directed to an article of clothing with low coefficients of friction either overall or in specific areas of the apparel that will minimize the development of irritation, bacterial and fungal infections of the skin.
Michel teaches the base fabric can be formed by circular knitting, tricot knitting or Raschel knitting.  Michel teaches use of spandex which can be used in as little as 0% and as much as 40%. The knits can be of any type such as, but not limited to, warp knits and circular knits. Circular knits, such as jersey knits, are ideal for bodywear, sportswear, and hosiery [0037], which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a jersey knit with elastic fibers less than 13% motivated to produce a fabric that has the desired frictionless surface.
As the prior art teaches the methods of combining fabric with directionality in the weave and knit that can provide a low friction combination and a high friction combination, it would have been obvious to employ a kit of the combination of fabrics.  As Lindberg is directed to a sheet that provide for low friction where the patient lies and 
As to claim 75, Lindberg teaches a woven sheet and Metzger teaches a woven. Carlson teaches the knits can be used for garments including shorts, underwear, socks, sleeves, hats, shirts and pillows, bed sheets and medical devices such as dressings or bandages [0023].
As to claim 76, Lindberg does not explicitly teach a four over one yarn or three over one yarn.  Metzger teaches the weave where the weft travels over four and under one in the weaving pattern, although again, different weaves are possible and the use of other weaves would be obvious to those skilled in the art.  Metzger teaches the direction of the floats (four over wefts) provides for a low friction surface in the direction of the long floats.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine a woven fabric with long floats and a knit with ribbing to provide for a high friction interface and a low frication interface as the prior art teaches the direction of the floats and ribbing can provide for different friction properties when the layers are combined.

Claims 71, 72, 79 and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg (US 5,787,523) in view of Metzger (US 2008/0121305) and Carlson et al (US 2011/0167532) and Michel (US 2005/0176324) and in further view of Leonard et al (US 2010/0050316).
As to claim 79, Lindberg and Metzger differs and Carlson differ and do not teach a taffeta (plain) weave with carbon fiber threads.
Leonard is directed to a synthetic woven patient gown for preventing and reducing skin wounds. A patient gown comprised of therapeutic fabric for the prevention and treatment of skin wounds, and pressure wounds in particular, which includes a woven fabric having warp yarns and filling yarns woven to provide a smooth fabric surface. One of the warp or filling yarns is at least about 40% by weight of the fabric of continuous filament nylon, and the other of the warp or filling yarns is from about 0% to about 60% by weight of the fabric of continuous filament polyester or nylon having non-round filament cross sections. The fabric includes a conductive yarn at about 1% to about 2% by weight to control static dissipation, and an antimicrobial substance is topically applied or inherently available in the fabric. A method of using the patient gown to prevent and treat skin wounds, and pressure wounds in particular, is also disclosed (ABST).
Leonard teaches the fabric is preferably woven as a twill weave or plain weave. The preferred embodiment, the warp yarn is a 70 denier, 48 filament, continuous filament textured nylon yarn, the filling yarn a 75 denier, 36 filament, non-round cross-section continuous filament textured polyester, and the conductive yarn is from about 0% to about 2% by weight of the fabric [0023].  The conductive yarn can be carbon, silver or other metal. The conductive yarn controls static dissipation by conducting static charges away and preventing a static charge accumulation [0060].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a carbon fiber motivated to reduce static electricity in hospital linens.

Claims 82-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg (US 5,787,523) in view of Metzger (US 2008/0121305) and Carlson et al (US 2011/0167532) and in further view of Bertaux article “Relationship between friction and tactile properties for woven and knitted fabrics”.
As to claim 82, 83 and 84, Lindberg teaches a woven sheet with a central section that is low friction and an exterior section that is high friction.  Lindberg differs and does not teach a three over and one under or four over and one under weave fabric.

    PNG
    media_image2.png
    320
    228
    media_image2.png
    Greyscale

Metzger is directed to low friction fabric.  Metzger teaches a low friction fabric constructed of a first layer of woven polyester fibers with an upper and lower woven surface attached to an adjacent second layer of the same weave of polyester or similar fibers.  The fabrics are oriented 90 degree angle to one another (ABST).  
Metzger teaches the inventive reduced friction cloth uses a different weave and two different types of yarn to achieve its smooth side and its rough side. The warp yarn is a very straight yarn and the weft yarn being a low twist yarn. The weft travels over four and under one in the weaving pattern, although again, different weaves are possible and the use of other weaves would be obvious to those skilled in the art. This weave allows for much more surface area of the filling yarn to be exposed. The orientation of this surface is what produces the different properties. When the material is 
Metzger teaches the orientation of 90 degrees provides a lower coefficient of friction. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the weave pattern and 90 degree orientation as claimed motivated to produce a fabric to fabric interface with reduced friction.
Lindberg in view of Metzger differ and do not teach a combination with a knit fabric.
Carlson teaches a knit fabric comprised of two layers of knit where each knit layer has a first side and a second side.  As Carlson teaches the knit fabric is a tricot knit with ribs on one side. Carlson teaches when the rib layers are oriented at 90 degrees, the coefficient is reduced.  Carlson teaches the knits can be used for garments including shorts, underwear, socks, sleeves, hats, shirts and pillows, bed sheets and medical devices such as dressings or bandages [0023] (claim 83).
Carlson does not teach a jersey or a pique knit.  
As to claims 82-84, Lindberg and Metzger are directed to woven fabrics.  Carlson is directed to a knit fabric of a tricot stitch.  
Lindberg, Metzger and Carlson differ and does not teach an interlock knit with friction properties.
Bertaux is directed to the relationship between friction and tactile properties for woven and knitted fabrics.  Bertaux teaches the friction and tactile properties for several different fabrics listed in table 1 wherein fabric 11 is an interlock knit.  Fabric 11 is shown to have the lowest coefficient of friction (MIU) as shown in Table 3 at 0.146 compared to the other woven and knit fabrics.  Additionally Bertaux ranks the frictional and tactile properties in prickle test and touch assessment as second to lowest in the rankings (page 391). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an interlock knit motivated to employ a knit with a low coefficient of friction and therefore have reduced friction with the skin and other fabrics.

Claims 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindberg (US 5,787,523) in view of Metzger (US 2008/0121305).
As to claims 85 and 86, Lindberg teaches a woven sheet with a central section that is low friction and an exterior section that is high friction.  Lindberg differs and does not teach a three over and one under or four over and one under weave fabric.

    PNG
    media_image2.png
    320
    228
    media_image2.png
    Greyscale

Metzger is directed to low friction fabric.  Metzger teaches a low friction fabric constructed of a first layer of woven polyester fibers with an upper and lower woven surface attached to an adjacent second layer of the same weave of polyester or similar fibers.  The fabrics are oriented 90 degree angle to one another (ABST).  

Metzger teaches the orientation of 90 degrees provides a lower coefficient of friction. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the weave pattern and 90 degree orientation as claimed motivated to produce a fabric to fabric interface with reduced friction.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the different weave orientations in the first and second zones motivated to produce a high friction border around a low friction interior.

Allowable Subject Matter
Claims 64-66, 68 and 71 allowed.  

Response to Arguments
Applicant’s amendments and arguments and Rule 1.132 Declaration, filed 2/16/2021 with respect to claims 64-66, 68 and 71 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 64-66, 68 and 71 has been withdrawn and the claims are allowable over the prior art.
Applicant's arguments and Rule 1.132 Declaration filed 2/16/2021 have been fully considered but they are not persuasive. The evidence is not commensurate with the scope of the claims as noted above and the rejections are revised and maintained.  As claim 82 introduced, previously rejected term “asperities vector” the Objection to the specification and 35 USC 112(b) rejections are presented again.  
New claims 85 and 86 are rejected over Lindberg in view of Metzger as Lindberg teaches a sheet with high and low friction materials and Metzger teaches weaves that provide for high and low friction interactions with another fabric.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER A STEELE/           Primary Examiner, Art Unit 1796